EMPLOYMENT AGREEMENT THIS AGREEMENT is dated as of January 1, 2008, by and between CHRISTOPHER J. MURPHY III, hereinafter referred to as “Executive,” and lst SOURCE CORPORATION, an Indiana corporation, hereinafter referred to as “Employer.” WHEREAS, Executive is currently employed as the Chairman of the Board, President and Chief Executive Officer of Employer and Chairman of the Board and Chief Executive Officer of Employer’s subsidiary, lst Source Bank, hereinafter referred to as “Bank,” pursuant to the terms of an Employment Agreement between Employer and Executive dated as of April 16, 1998; and WHEREAS, Employer desires to assure the continued service of Executive, and Executive is willing to provide such service on the terms and conditions specified herein. NOW THEREFORE, in consideration of the premises and the mutual covenants and agreements contained in this Agreement, Employer and Executive hereby agree as follows: 1. Employment Position.The parties agree that the employment of Executive by Employer shall continue for the term referred to in Section 2.Employer agrees to continue the employment of Executive in a senior officer position with the titles of Chairman of the Board, President and Chief Executive Officer of Employer and Chairman of the Board and Chief Executive Officer of Bank, and agrees that Executive will serve as a director of both Employer and Bank. Executive shall devote his full time during business hours to the performance of his duties hereunder and shall at all times use his best efforts to promote the best interests of Employer.Executive shall report to the Board of Directors of Employer and the Board of Directors of Bank.The assignments of Executive initially shall include: (a) full management responsibility for all operating divisions of Employer and its subsidiaries; (b) such additional and specific duties as may be reasonably assigned to Executive by either the Board of Directors or the Executive Committee of the Board of Directors of Employer. Employer also agrees to provide to Executive during the term of this Agreement an adequate staff, together with such facilities and secretarial support consistent with a senior employment position to permit the performance by Executive of the duties assigned to him. For the purpose of this Agreement, the Board of Directors of Employer is sometimes referred to herein as the “Board.” 2.Term.The term of this Agreement shall be from the date hereof until December 31, 2008, unless terminated sooner in accordance with Section 5 or Section 6 hereof, provided, however, that the term shall be automatically extended for an additional year on January 1, 2009 and on January 1 of each year thereafter, unless either party hereto gives written notice of an intention not to extend this Agreement (a “Non-Renewal Notice”) on or before September 30 of the then current term, in which case no further automatic extension shall occur and the term of this Agreement shall end on December31 of the third year following the year during which the Non-Renewal Notice is given.For example, if a Non-Renewal Notice were given on September30, 2008, then the term of this Agreement would end on December 31, 2011. -1- 3.Compensation and Benefits. (a)Base Salary.Executive shall be paid a base salary of not less than Six Hundred Forty Thousand and 00/100 Dollars ($640,000.00) per annum initially, with increases effective on January 1 of each year thereafter as may be determined by Employer (the “Base Salary”). (b)Incentive Compensation.In addition to amounts paid to Executive as salary and for other benefits, Executive will participate on a “phantom” basis in Employer’s Executive Incentive Plan at a minimum “partnership” rate of 30% of base salary.All amounts awarded will be received and earned as if awarded under the Executive Incentive Plan except that,Executive may elect to receive cash compensation in lieu of stock due to Executive’s already substantial investment in stock of Employer.In addition, Executive shall participate in Employer’s 1998 Performance Compensation Plan. (c)Benefit Plans.During the term of this Agreement, Executive shall be entitled to participate, at a level commensurate with his position, in all benefit plans Employer presently has or hereafter adopts for its officers or employees, including (without limitation) pension, profit sharing, stock option or any group life or health insurance, hospitalization or other similar plans, any eligibility or waiting periods to be waived to the extent feasible.In other plans where stock is awarded and if Executive is not permitted to receive such stock, cash or its equivalent will be paid to Executive. (d)Life Insurance.Executive will be entitled to term life insurance coverage for the benefit of Executive, his family or estate as he may direct, provided under the terms of the group policy offered to all employees (except that Employer will pay Executive’s portion of the cost thereof), or provided under a separate individual policy as Employer deems in its best interest. (e)Additional Benefits.Executive shall be entitled to receive six (6) weeks vacation each year without reduction of compensation during the term of this Agreement. A club membership will be provided by Employer for Executive to at least one country club, one dinner club in downtown South Bend, Indiana, and such other clubs in such locations as the Board deems in the best interests of Employer, with the initiation fees, monthly fee and appropriate business related expenses paid by Employer. -2- One automobile shall be provided by Employer to Executive on a full lease basis consistent with the title and position of Executive. 4.Disability.In the event that Executive’s employment is terminated by reason of Executive’s Disability, Executive will participate in the Employer’s disability compensation programs, including any salary continuance plan in effect at that time for officers or executives of Employer.In addition, Executive will receive the following separation payments: (a) a lump sum payment, payable within thirty (30) days following his termination, equal to six (6) times his then monthly Base Salary amount; and (b) six (6) monthly installment payments, each installment payment equal to his monthly Base Salary amount, commencing on the first day of the seventh month following the month in which Executive’s last day of employment occurs and continuing on the first day of the immediately succeeding five (5) months.For purposes of this Agreement, “Disability” means Executive’s inability by reason of illness or other physical or mental impairment to perform the duties required by his employment for any consecutive one hundred eighty (180) day period.Executive’s employment shall terminate upon written notice of termination for Disability given by Employer to Executive prior to the full resumption by him of the performance of such duties. 5.Termination by Employer; Death of Executive. (a)With Cause.In the event the Board determines that Executive is guilty of gross dereliction of duty or of fraud or dishonesty in connection with the performance of his duties under this Agreement, the Board may terminate the Executive’s employment, such termination to be effective thirty (30) days after the Board gives written notice to Executive setting forth with specificity the reason or cause for terminating the Executive’s employment.In such event, the compensation and other benefits provided for in this Agreement shall terminate on the date specified by the Board in the written notice of termination delivered to Executive. (b)Without Cause.If Employer shall discharge Executive from his employment hereunder for any reason other than one set forth in Section 5(a), or if it shall be determined by a court of competent jurisdiction that the discharge under Section 5(a) was not justified, then Executive’s employment shall end as of the date of such discharge by Employer, provided, however, that Executive shall receive the following separation payments: (i) a lump sum payment, payable within thirty (30) days following the date of discharge, equal to six (6) times his then monthly Base Salary amount; and (ii) thirty (30) monthly installment payments, each installment payment equal to such monthly Base Salary amount, commencing on the first day of the seventh month following the month in which Executive’s last day of employment occurs and continuing on the first day of each immediately succeeding month for the next twenty nine (29) months. (c)Death.This Agreement shall terminate in the event of the death of Executive.In such event, Executive’s estate or his designee shall be entitled to the death benefits provided in Section 3(d) of this Agreement. -3- 6.Termination By Executive.Executive may, at any time upon written notice to Employer, immediately terminate his employment for Good Reason.For purposes of this Agreement, “Good Reason” shall mean (i) breach of this Agreement by Employer in any material respect, or (ii) any material adverse change in Executive’s status or position as Chairman of the Board, President and Chief Executive Officer of Employer or as Chairman of the Board and Chief Executive Officer of Bank or as a director of either including, without limitation, as a result of a material diminution of his duties or responsibilities, or (iii) any removal of Executive from, or any failure to reappoint or reelect him to, any such position (except in connection with the termination of his employment pursuant to Section4 or Section 5(c) or by him for other than Good Reason), or (iv) any material change in the geographic location at which Executive must perform his duties under this Agreement. (a)If such termination does not follow a Change in Control of Employer or Bank, Executive shall receive the following separation payments: (i) a lump sum payment, payable within thirty (30) days following his termination, equal to six (6) times his then monthly Base Salary amount; and (ii) thirty (30) monthly installment payments, each installment payment equal to such monthly Base Salary amount, commencing on the first day of the seventh month following the month in which Executive’s last day of employment occurs and continuing on the first day of each immediately succeeding month for the next twenty-nine (29) months. (b)If such termination occurs within one (1) year after a Change in Control of Employer or Bank, then as severance pay and in lieu of any further compensation hereunder for periods subsequent to the effective date of such termination, Executive shall receive, within thirty (30) days following such termination, an amount in cash equal to 2.99 times his “annualized includable compensation for the base period” (asdefined in Section 280G(d)(1) of the Internal Revenue Code of 1986, as amended (the”Code”)). (c)Each of the events specified in the following clauses (i) through (iii) of this Section 6(c) shall be deemed a “Change in Control”: (i)any third person, including a “group” within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, shall become the beneficial owner of 50% or more of the combined voting power of the then outstanding voting securities of Employer entitled to vote generally for the election of the Board of Directors of Employer, (ii)as a result of, or in connection with, any cash tender offer, exchange offer, merger or other business combination, sale of assets or contested election, or combination of the foregoing, the persons who were directors of Employer shall cease to constitute a majority of such Board of Directors, or (iii)the shareholders of Employer shall approve an agreement providing for the sale or other disposition of all or substantially all of the assets of Employer. Despite any other provision of this Section 6(c) to the contrary, an event shall not constitute a Change in Control if it does not constitute a change in the ownership or effective control, or in the ownership of a substantial portion of the assets of, Employer within the meaning of Section 409A(a)(2)(A)(v) of the Code and its interpretive regulations. -4- (d)If as of the date his employment terminates, Executive is a “key employee” within the meaning of Section 416(i) of the Code, without regard to paragraph 416(i)(5) thereof, and Employer has stock that is publicly traded on an established securities market or otherwise, then any payments that would constitute deferred compensation payments otherwise payable because of employment termination will be suspended until, and will be paid to Executive on, the first day of the seventh month following the month in which Executive’s last day of employment occurs.For purposes of this subsection 6(d), “deferred compensation” means compensation provided under a nonqualified deferred compensation plan as defined in, and subject to, Section 409A of the Code. 7.Assignment.This Agreement is a personal contract, and the rights and interest of Executive hereunder may not be sold, transferred, assigned, pledged or hypothecated.Except as otherwise may be herein expressly provided, this Agreement shall inure to the benefit of and be binding upon Employer and its successors and assigns. 8.Amendment.This Agreement may be amended only by a written instrument signed by the parties hereto after approval by either the Board or Executive Committee of Employer. 9.Governing Law.This Agreement shall be governed by and construed in accordance with the laws of the State of Indiana. 10.Fees and Expenses.If a dispute arises regarding the interpretation or enforcement of this Agreement and Executive obtains a final judgment in his favor in a court of competent jurisdiction or his claim is settled by Employer prior to the rendering of a judgment by such a court, all reasonable legal fees and expenses incurred by Executive in seeking to obtain or enforce any right or benefit provided for in this Agreement or otherwise pursuing his claim shall be paid by Employer, to the fullest extent permitted by law. 11.
